SWING, J.,
dissenting.
The conclusion arrived at by Judges Giffen and Jelke as to the purchase of consents is undoubtedly supported by the decision of Doane v. Street Ry. Co., 45 N. E. Rep. 507 [35 L. R. A. 588; 160 Ill., 22], but in my opinion it is contrary to the decision in Montclair Military Academy v. Street Ry. Co., 47 Atl. Rep., 890, and Makemson v. Kauffman, 35 Ohio St. 444.
It seems to me that the weight of the authority is not with the two latter cases, but whether so or not, we should follow the decision of our own Supreme Court. The latter case cannot in principle be distin guished from the case at bar, and it is directly opposed to the decision *537in the 140 Illinois, which is relied on as the authority for the decision in this case.
On principle it seems to me that Makemson v. Kauffman, supra, is correct. The right to give consents is one that pertains to property alone; it is measured and controlled by the feet front; the owner of the majority of the feet front gives the right. The owner may be a minor, a non-resident or an alien. No account is taken of the ownership ; it is simply a majority of the feet front.' The majority owner owes no obligation to the owner of the minority of the feet front. He has a right to consult his own best interests in giving his consent without regard to how it wdl affect the minority owner. If he should conclude that the construction of the street railway would benefit him, but at the same time damage the minority owner, his consent is just as valid as it would be if he thought it would benefit the minority owner. In fact, the real motive which actuated the majority owner in giving his consent might be that it was for the express purpose of injuring the minority owner, and yet it would be just as valid as if given for any other purpose. On principle it would seem self-evident that if there is any obligation resting on the majority owner towards the minority owner, there should be the same obligation resting on the minority owner towards the majority owner, and if the reasons of the majority owner in giving consent may be inquired into, the reason of the minority owner in withholding consent should be inquired into. Such inquiries would be entirely foreign to any purpose disclosed in our statutes; the feet front is the measure of the right, and it is purely a property right, not intended to be any more, and should not be.
It must be admitted, I take it, that a party desiring to get a majority of the feet front, may purchase the fee of a majority of the feet front for that purpose only, and then give a valid consent for a majority of the feet front; or if he lacks a portion of the majority, he may purchase sufficient to give him a majority of the feet front, and thus obtain a valid majority of the feet front; the purpose of the purchaser and the purpose of the seller may be in such instance for the purpose of giving a majority of consents; afid further, the real motives may be to injure the minority owner; but there is no remedy to the minority owner, any more than there is a remedy to the majority owner against the minority owner when the minority owner acts from any pecuniary or other consideration in withholding his consent. If one may purchase from the owner, and the owner may sell his property for the purpose of giving consent, why may he not purchase the consent alone, and the owner retain the fee ? Why may he not sell a part of his property as well as all *538of it? I do not believe that the distinction can be drawn. The trouble is in attaching to property certain moral obligations where none were intended. It is purely fanciful and is not founded on good reason. The statute has recognized certain rights as belonging to the property owner, and these he exercises to suit himself, and in the exercise he is not accountable to any one else. With his motive or purpose nobody else has any concern.
The grant having been made, the burden is on those seeking to avoid it, to show that the consents were not legally given; and the evidence in this case fails to bring the case within the facts mentioned by Boynton, J., in Makemson v. Kauffman, supra, which he says they are not called upon to pass on and on which he does not express an opinion, although Okey, J., in his dissenting opinion, seems to think they are in the case.
One of the consents purchased in this case is as follows: The owner signed a remonstrance for the reason that he thought the building of the road would entail a street assessment on his property. He was not opposed to the road, except he wanted to avoid this expense. When the officers of the road agreed to pay what this expense was estimated to be he signed a consent. I fail to see any reason why he should not have acted towards his property and this road as he did, or where any wrong was done to other property owners or the public, and no other consent was stronger than this.
The only ground on which the purchase of consents can be held void, is that it is against public policy. I am unable to see what right of the public is injured or what harm is done to the public by the property owner giving his consent from some pecuniary or other motive which is personal to himself; as I have said, the right is measured entirely by the feet front; one man may own more than a hundred others, and be able to give a majority of the feet front. The legislature has given him this right, just as it has imposed on him the burdens in case of assessments, the burdens are against the property measured by the feet front. It is a property obligation, and the consents are property rights, and which the legislature having possessed has handed over to him to be granted or withheld as he deems to be for his best interests. The right of the public the legislature has vested in the officers of the public, and in them is lodged the right to grant or refuse the franchise, and these rights cannot be bought, and the action of these officers must be free from the taint of purchase or sale. No inducement can be offered to these officers to procure their vote either for or against the proposed grant. The acceptance by any such officer of anything oí value, or any promise of reward, for .his vote either for or against mak*539ing such a grant would be bribery, and any one offering the bribe together with the officers accepting the same would be liable to prosecution.
As to the question of the withdrawal of the consent of Kahn Bros., the evidence clearly shows that it was not presented to the board at any time. The facts appear to be that Kahn Bros, had given their consent. Afterwards, some party acting in the interest of rival companies made statements to Kahn Bros., which were not strictly true, and acting under this information they signed a withdrawal. This withdrawal was taken and shown to one of the members of the board, but never was presented to the board, nor offered to be presented to the board. This is sufficient answer without regard to whether it might have been effective to have presented it after the ordinance had been put on its final passage by its being voted on by all the members once, as to which question I am not clear. Kahn Bros, are not insisting here on this withdrawal. On the contrary, the only persons insisting on treating it as a withdrawal are those who procured the same through a misrepresentation of the facts and are rivals to this company to whom the grant was made.
As to the question whether the right could be granted to the company in Fast avenue, the right having been previously granted to the Hamilton & Ifindenwald Co. on the same street, I have had some doubt; but the uncontradicted evidence was to the effect that the tracks, ties, poles and wires of the present company would in no way interfere with the Hamilton & Ifindenwald road ; neither would the operation of the new road interfere with the operation of the other. If such is the case, it is difficult to see how the H. & L,. is injured.
I can not refrain from remarking in closing that the opposition to this grant is prosecuted by rival interests, that the construction of the road and its operation might be injurious to rival companies is probably true; but that would be beneficial to the interests of tn..general public and to the property owners and the people of Hmail-ton is undoubtedly true, and if there is auy doubt as to the rights of the parties, that doubt should be resolved in favor of the public.